DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The 35 U.S.C. §103 rejection of claims 1-3 and 7-9 as over Otsuka et al. (US 2014/0238191) in view of Manuel et al. (US 2016/0194738) and Kato et al. (US 6093366), made of record in the office action mailed 01/01/2021, page 2 has been withdrawn due to Applicant’s amendment in the response filed on 03/15/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0238191) in view of Manuel et al. (US 2016/0194738), Kato et al. (US 6093366) and Baker (US 2017/0281827).     
Regarding claims 1, 7-9 Otsuka discloses a magnesium based alloy powder that comprises a magnesium based alloy powder containing 0.2 mass% to 5 mass% of calcium (abstract). The magnesium based alloy powder further includes 2.5 mass% to 12 mass% of aluminum (para 0017, 0068). The magnesium based alloy powder has a 
However, the recitation in the claims that the raw material is “for thixomolding” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Otsuka disclose raw material comprising a magnesium based alloy powder coated with an oxide layer as presently claimed, it is clear that the raw material of Otsuka would be capable of performing the intended use, i.e. for thixomolding, presently claimed as required in the above cited portion of the MPEP.
However, Otsuka fails to disclose that the calcium oxide and magnesium oxide containing coating layer comprises aluminum oxide and has an average thickness of 30-100 nm and fails to disclose that at locations of surface of the powder where the 
Whereas, Manuel discloses an article comprising a metal alloy comprising a base metal, where the base metal is magnesium and a protective layer disposed upon the metal alloy (claim 1). The protective layer comprises a plurality of layers, with an outermost layer comprising an oxide of calcium (claim 4). The protective layer has a thickness of 0.1 nm to 500 nm (claim 7) and the second metal oxide layer has a thickness of 10-150 nm (para 0039). 
Whereas, Kato discloses ceramic sintered body comprises at least one ceramic crystal grain which includes at least one additional element selected from the group consisting of Al, Mg which is segregated at the boundaries of the ceramic crystal grain (abstract). Although, Otsuka does not explicitly disclose aluminum being segregated at the crystal grain boundary, but based on the teaching of Kato, It would be obvious to one of ordinary skill in the art at the time the Application was filed to segregate the aluminum of Otsuka at the crystal grain boundary as taught by Kato motivated by the desire to have excellent mechanical properties, high strength and high corrosion resistance. 
Whereas, Baker discloses a coated powder composite may include a core particle of Mg or an alloy thereof and one or more coating layers may be disposed about the core (abstract). Fig 1B discloses core 110 and a coating layer 120 (para 0018).  Each coating 120 may be formed of Al or oxide thereof (para 0038). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form calcium oxide containing coating layer of Otsuka having a thickness in the range of 10-150 nm as taught by Manuel motivated by the desire to control the degradation of the magnesium based metal alloys (para 0020) and to include aluminum oxide as taught by Baker in the oxide containing coating layer of Otsuka motivated by the desire to have excellent wear resistance properties, high corrosion endurance and high temperature stability.  
Otsuka in view of Manuel and Kato and Baker does not disclose the thickness of the oxide layer greater than at locations of the surface of the powder where the crystal grain boundary does not appear, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to control the degradation of the magnesium based metal alloys, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claim 2, Otsuka discloses average dendrite arm spacing in a crystal structure of the magnesium based alloy powder is 0.05 microns to 5 microns (para 0019).
Regarding claim 3, Otsuka discloses a magnesium based alloy powder that comprises a magnesium based alloy powder containing 0.2 mass% to 5 mass% of calcium (abstract). The magnesium based alloy powder has an average particle diameter of 100 to 1500 microns (abstract). 
Regarding claim 10 Otsuka discloses a magnesium based alloy powder that comprises a magnesium based alloy powder containing 0.2 mass% to 5 mass% of calcium (abstract). The magnesium based alloy powder further includes 2.5 mass% to 12 mass% of aluminum (para 0017, 0068). The magnesium based alloy powder has a particle surface coated with a calcium oxide containing coating layer (abstract). The magnesium based alloy is a raw material (para 0079). The magnesium based alloy is used to obtain a molded article (para 0108, 0096). Otsuka discloses calcium may be uniformly dispersed or may be segregated at the crystal grain boundary (para 0033), the intermetallic compounds of calcium and aluminum increases flame retardance (para 0018). Otsuka discloses the coating layer is primarily a mixture of calcium oxide and magnesium oxide (para 0015).
However, the recitation in the claims that the raw material is “for thixomolding” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Otsuka disclose raw material comprising a magnesium based alloy powder coated with an oxide layer as presently claimed, it is clear that the raw material 
However, Otsuka fails to disclose that the calcium oxide containing coating layer has an average thickness of 30-100 nm and fails to disclose that at locations of surface of the powder where the crystal grain boundary appears, the thickness of the oxide layer is greater than at locations of the surface of the powder where the crystal grain boundary does not appear and does not disclose aluminum being segregated at the crystal grain boundary and calcium oxide coating layer comprises aluminum oxide. 
Whereas, Manuel discloses an article comprising a metal alloy comprising a base metal, where the base metal is magnesium and a protective layer disposed upon the metal alloy (claim 1). The protective layer comprises a plurality of layers, with an outermost layer comprising an oxide of calcium (claim 4). The protective layer has a thickness of 0.1 nm to 500 nm (claim 7) and the second metal oxide layer has a thickness of 10-150 nm (para 0039). 
Whereas, Kato discloses ceramic sintered body comprises at least one ceramic crystal grain which includes at least one additional element selected from the group consisting of Al, Mg which is segregated at the boundaries of the ceramic crystal grain (abstract). Although, Otsuka does not explicitly disclose aluminum being segregated at the crystal grain boundary, but based on the teaching of Kato, It would be obvious to one of ordinary skill in the art at the time the Application was filed to segregate the aluminum of Otsuka at the crystal grain boundary as taught by Kato motivated by the desire to have excellent mechanical properties, high strength and high corrosion resistance. 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form calcium oxide containing coating layer of Otsuka having a thickness in the range of 10-150 nm as taught by Manuel motivated by the desire to control the degradation of the magnesium based metal alloys (para 0020).
Whereas, Baker discloses a coated powder composite may include a core particle of Mg or an alloy thereof and one or more coating layers may be disposed about the core (abstract). Fig 1B discloses core 110 and a coating layer 120 (para 0018).  Each coating 120 may be formed of Al or oxide thereof (para 0038). 
 It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include aluminum oxide as taught by Baker in the calcium oxide containing layer of Otsuka motivated by the desire to have excellent wear resistance properties, high strength, high corrosion endurance and high temperature stability.  
Otsuka in view of Manuel and Kato and Baker does not disclose the thickness of the oxide layer greater than at locations of the surface of the powder where the crystal grain boundary does not appear, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to control the degradation of the magnesium based metal alloys, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).


Response to Arguments
Applicants arguments filed on 03/15/2021 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788